DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: None of the reference numbers are in the Drawings filed 9/29/20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-13 recite the limitation "the outer conductive material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (2020/0091661) in view of Fjelstad et al. (WO03/094203A2).
With regard to claim 1, Takahashi teaches, as shown in figures 1-8: “A shield 30 for a cable attachment system (inside 30 and 6 in figure 1) for attaching a cable 7 to a component 100… the shield 30 comprising: an outer conductive surface (outer surface of 30 in figure 1); a first end (bottom end of 30 in figure 1) configured to be coupled to a surface of the component 100; a second end (right end of 6 in figure 1) that receives the cable 7, wherein the cable 7 is configured to be coupled to… the component 100; an inner non-conductive material 2 and 3 received within the shield 30 adjacent the first end and encasing the connection of the cable 7 to… the component”.
Takahashi does not teach the component having a ball grid array (BGA) or the cable couple to the BGA.
In the same field of endeavor before the effective filing date of the claimed invention, Fjelstad teaches, as shown in figure 13 and taught in paragraph 27, a cable 523 connecting to a BGA 528 on component 527.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Fjelstad with the invention of Takahashi in order to connect to different kinds of contacts.

With regard to claim 2, Takahashi as modified by Fjelstad teaches: “The shield of claim 1”, as shown above.
Takahashi also teaches, as shown in figures 1-8: “further comprising a conductive material 9 and 10 received within the shield 30 adjacent the inner non-conductive material and surrounding the cable 7”.

With regard to claim 3, Takahashi as modified by Fjelstad teaches: “The shield of claim 2”, as shown above.
Takahashi also teaches, as shown in figures 1-8: “wherein the conductive material partially extends from the inner non-conductive material to a location inwardly of the second end of the shield 30”.

With regard to claim 4, Takahashi as modified by Fjelstad teaches: “The shield of claim 2”, as shown above.
Takahashi also teaches, as shown in figures 1-8: “wherein the conductive material partially extends from the inner non-conductive material to substantially the second end of the shield 30”.

With regard to claim 5, Takahashi as modified by Fjelstad teaches: “The shield of claim 2”, as shown above.
Takahashi also teaches, as shown in figures 1-8: “wherein the conductive material extends from the inner non-conductive material to the second end of the shield 30”.

With regard to claim 6, Takahashi as modified by Fjelstad teaches: “The shield of claim 2”, as shown above.
Takahashi also teaches, as shown in figures 1-13: “wherein the conductive material surrounds the inner non-conductive material 8 and 21 encasing the connection of the cable 7 to… the component 100”.

With regard to claim 7, Takahashi as modified by Fjelstad teaches: “The shield of claim 1”, as shown above.
Neither Takahashi nor Fjelstad teach: “wherein the outer conductive surface comprises a thin foil material”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the outer conductive surface a thin foil material, since doing so would only be a change in the size of the shield to be a thin foil material and would still enable the shield to surround the connection with a conductive material while saving material.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claim 8, Takahashi as modified by Fjelstad teaches: “The shield of claim 7”, as shown above.
Takahashi also teaches, as shown in figure 1: “further comprising a depending tab 37A configured to directly connect the thin foil material to… the component 100”.

With regard to claim 9, Takahashi as modified by Fjelstad teaches: “The shield of claim 7”, as shown above.
Neither Takahashi nor Fjelstad teach: “wherein the thin foil material comprises at least one of copper, copper foil, aluminum and steel foil”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use copper, copper foil, aluminum and steel foil since this is merely selecting the preferred material for the shield and would enable a cheaper material to be selected.  Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 10, Takahashi as modified by Fjelstad teaches: “The shield of claim 7”, as shown above.
Takahashi also teaches, as shown in figure 1: “wherein the thin foil shield is configured to be mechanically coupled (through tabs 37A and 37B in figure 1) to the component 100”.

With regard to claim 11, Takahashi as modified by Fjelstad teaches: “The shield of claim 1”, as shown above.
Neither Takahashi nor Fjelstad teach: “wherein the outer conductive material comprises a conductive epoxy”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a conductive epoxy, since doing so would only be selecting a preferred material and would make applying the shield to the housing easier.  Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 12, Takahashi as modified by Fjelstad teaches: “The shield of claim 1”, as shown above.
Takahashi also teaches, as shown in figure 1: “further comprising a depending tab 37A configured to couple the outer conductive material 30 to… the component 100”.

With regard to claim 13, Takahashi as modified by Fjelstad teaches: “The shield of claim 1”, as shown above.
Neither Takahashi nor Fjelstad teach: “wherein the coupling of the shield to component conforms the outer conductive material to the shape of the component”.  However, this is merely changing the shape of the components of the invention.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the invention so the shield conforms the outer conductive material to the shape of the component in order to make the connector have a lower profile and because a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

With regard to claim 14, Takahashi teaches, as shown in figures 1-13: “A shield 30 for a cable attachment system (inside 30 and 6 in figure 1) for attaching a cable 7 to a component 100… the shield 30 comprising: an outer conductive surface (outer surface of 30 in figure 1); a first end (bottom end of 30 in figure 1) configured to be coupled to a surface of the component 100; a second end (right end of 6 in figure 1) that receives the cable 7, wherein the cable 7 is configured to be coupled to… the component 100; an inner non-conductive material 2 and 3 received within the shield 30 adjacent the first end and encasing the connection of the cable 7 to… the component 100; and a conductive material 9 and 10 received within the shield 30 adjacent to the inner non-conductive material and surrounding and the cable 7”.
Takahashi does not teach the component having a ball grid array (BGA) or the cable couple to the BGA.
In the same field of endeavor before the effective filing date of the claimed invention, Fjelstad teaches, as shown in figure 13 and taught in paragraph 27, a cable 523 connecting to a BGA 528 on component 527.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Fjelstad with the invention of Takahashi in order to connect to different kinds of contacts.

With regard to claim 15, Takahashi as modified by Fjelstad teaches: “The shield of claim 14”, as shown above.
Takahashi also teaches: “wherein the inner non-conductive material fully fills the portion of the shield 30 adjacent the first end where the cable 7 is coupled to… the component 100”.

With regard to claim 16, Takahashi as modified by Fjelstad teaches: “The shield of claim 14”, as shown above.
Takahashi also teaches, as shown in figures 1-13: “wherein the conductive material is received within the shield 30 adjacent to the inner non-conductive material and surrounds the inner non-conductive material and the cable 7”.

With regard to claim 17, Takahashi as modified by Fjelstad teaches: “The shield of claim 14”, as shown above.
Takahashi also teaches, as shown in figures 1-8: “wherein the conductive material partially extends from the inner non-conductive material to a location inwardly of the second end of the shield 30”.

With regard to claim 18, Takahashi as modified by Fjelstad teaches: “The shield of claim 14”, as shown above.
Takahashi also teaches, as shown in figures 1-8: “wherein the conductive material partially extends from the inner non-conductive material to the substantially the second end of the shield 30”.

With regard to claim 19, Takahashi as modified by Fjelstad teaches: “The shield of claim 14”, as shown above.
Takahashi also teaches, as shown in figures 1-8: “wherein the conductive material extends from the inner non-conductive material to the second end of the shield 30”.

With regard to claim 20, Takahashi teaches: “The shield of claim 14”, as shown above.
Takahashi also teaches, as shown in figure 1: “further comprising a depending tab 37A configured to directly connect the outer conductive surface to… the component 100”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831